Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scoped claims of the present application are anticipated by the features in the narrower scope of the corresponding claims in the parent patent.
Regarding claim 1, 8 and 15, US Patent No. 11, 057,652 claim 1 discloses:
identifying at least one time within a portion of primary content associated with a classification (analyzing at least a portion of the primary content using an object recognition module to identify one or more items within the portion of the primary content and applying a classification to the portion of primary content, based at least in part on the identified one or more items);

comparing the classification to a set of keywords associated with the supplemental content (selecting supplemental content associated with the classification of the portion of primary content, the supplemental content being identified by a line item that corresponds to the classification);
identifying first supplemental content associated with at least one keyword related to the classification(See above feature of comparing line item of corresponding supplemental content to classification combined with the feature of related supplemental content having usage criterion restricting selection with a classification.); and
excluding the first supplemental content from presentation with the primary content (generating output video content including the primary content and the supplemental content, the supplemental content being within the break period, i.e., selecting supplemental content which is not restricted from presentation).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0352280) in view of Erdmann (US 8,949,889).

Regarding claim 1 and 15, Lim discloses a computer-implemented method, comprising:
identifying at least one time within a portion of primary content associated with a classification (See [0038] by dividing the video content into scenes and inserting advertisements which are highly relevant to a scene. See [0060] scene understanding keyword generator may  
comparing the classification to a set of keywords associated with the supplemental content (See [0079-0080] comparing scene understanding keyword information to advertisement keyword information associated with each advertisement);
identifying first supplemental content associated with at least one keyword related to the classification (See [0080] comparing keywords to each advertisement to determine high relevance advertisement to be inserted at each scene change point.); and
including the first supplemental content from presentation with the primary content (See [0080] and [0094] including an advertisement of high relevance at each scene change).
	Lim does not disclose determining the classification satisfies at least one rule associated with restriction of supplemental content with the primary content; excluding the first supplemental content from presentation with the primary content.
	Erdmann discloses that it was known for advertiser profiles to include restrictions about video content types with which the advertiser does not want their product placement presented such as by restricting toy product placements with mature themes or avoiding placements that do not fit desired demographics (See Col 11 line 40-67).
	Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lim with the known methods of Erdmann predictably resulting in determining the classification satisfies at least one rule associated with restriction of supplemental content with the primary content; excluding the first supplemental content from presentation with the primary content by applying the court 

Regarding claim 8, Lim discloses 
identifying at least one item within a portion of primary content (See [0038] by dividing the video content into scenes and inserting advertisements which are highly relevant to a scene. See [0060] scene understanding keyword generator may generate keywords related to a caption, object, character, and place in scenes. See also [0065-0066], [0089]);
determining a classification for the at least one item (See [0060] scene understanding keyword generator may generate keywords related to a caption, object, character, and place in scenes. Generating keywords for object character place reads on classifying an item See also [0065-0066], [0089]);
comparing the classification to a set of keywords associated with the supplemental content (See [0079-0080] comparing scene understanding keyword information to advertisement keyword information associated with each advertisement);
identifying first supplemental content associated with at least one keyword related to the classification (See [0080] comparing keywords to each advertisement to determine high relevance advertisement to be inserted at each scene change point.); and
including the first supplemental content from presentation with the primary content (See [0080] and [0094] including an advertisement of high relevance at each scene change).

	Erdmann discloses that it was known for advertiser profiles to include restrictions about video content types with which the advertiser does not want their product placement presented such as by restricting toy product placements with mature themes or avoiding placements that do not fit desired demographics (See Col 11 line 40-67).
	Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lim with the known methods of Erdmann predictably resulting in determining the classification satisfies at least one rule associated with restriction of supplemental content with the primary content; excluding the first supplemental content from presentation with the primary content by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring advertisers are able to control their product placements and avoid undesirable product placement opportunities as suggested by Erdmann.

Regarding claim 3, 10 and 17, Lim and Erdmann further disclose the computer-implemented method of claim 1, wherein the restriction is based, at least in part, on one or more keywords, demographics, or the classification (See Lim [0080] comparing keywords to each advertisement).



Regarding claim 5, 12 and 19, Lim and Erdmann further disclose the computer-implemented method of claim 1, wherein the at least one keyword associated with the first supplemental content corresponds to the at least one rule (See Erdmann See Col 11 line 40-67 with respect to the combination in claim 1).

Regarding claim 7 and 14, Lim and Erdmann further disclose the computer-implemented method of claim 1, wherein the one or more rules are based, at least in part, a number of determined classifications between the at least one time and a break period for presenting the first supplemental content exceeds a threshold (See Lim [0080] and [0094] including an advertisement of high relevance at each scene change and See Erdmann See Col 11 line 40-67 with respect to the combination in claim 1 which would result in a number of rules such as not selecting an advertisement based on its advertiser profile and selecting an advertisement based on relevance to keyword having a high relevancy i.e., threshold).


	
s 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0352280) in view of Erdmann (US 8,949,889) in view of Li et al. (US 2009/0123090).

	Regarding claim 2, 9 and 16, Lim and Erdmann disclose the computer-implemented method of claim 1, further comprising: analyzing at least a subset of the portion of primary content using an object recognition system; and identifying, within the subset of the portion of primary content, one or more items, wherein the classification is based, at least in part on the one or more items.
	 Li discloses that it was known to analyze a subset of a portion of primary content using object recognition system; and identifying, within the subset of the portion of primary content, one or more items, wherein the classification is based, at least in part on the one or more items (See [0011-0012] [0024] [0033]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lim with the known methods of Li predictably resulting in analyzing at least a subset of the portion of primary content using an object recognition system; and identifying, within the subset of the portion of primary content, one or more items, wherein the classification is based, at least in part on the one or more items by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of automatically classifying video content as suggested by Li.

	


Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 6, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features including “the one or more rules is based, at least in part, on a threshold period of time between the classification and a break period for presenting the first supplemental content”.
Regarding dependent claim 7, 13 and 20, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features including “the one or more rules is based, at least in part, on a threshold period of time between the classification and a break period for presenting the first supplemental content”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425